EXHIBIT 10.7

 

CMGI, Inc.

Restricted Stock Agreement

Under 2000 Stock Incentive Plan

 

AGREEMENT made as of the 5th day of August, 2004 (the “Grant Date”) between
CMGI, Inc., a Delaware corporation (the “Company”), and Daniel F. Beck (the
“Participant”). Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) and (f), respectively, of the
Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder, and any other business venture (including, without limitation, joint
venture or limited liability company) in which the Company has a significant
interest, as determined by the Board of Directors of the Company.

 

WHEREAS, in connection with the transactions contemplated by that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated as of March 23,
2004, by and among the Company, Westwood Acquisition Corp., a wholly owned
subsidiary of the Company, and Modus Media, Inc., (“Modus”), the Company
established the Modus SalesLink Corporation Employee Retention Policy (the
“Retention Policy”) pursuant to the Company’s 2000 Stock Incentive Plan (the
“Plan”); and

 

WHEREAS, the Company wishes to carry out the Retention Policy and the Plan (the
terms of each of which are incorporated herein by reference and made a part of
this Agreement);

 

NOW, THEREFORE, in order to comply with the covenant set forth in Section 5.22
of the Merger Agreement, in consideration of past services rendered and for
other valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:

 

1. Grant of Shares.

 

The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Plan, 214,285 shares (the
“Shares”) of common stock, $0.01 par value, of the Company (“Common Stock”). The
Participant agrees that the Shares shall be subject to forfeiture as set forth
in Section 2 of this Agreement and the restrictions on transfer set forth in
Section 3 of this Agreement (such forfeiture provisions and transfer
restrictions, the “Restrictions”).

 

2. Forfeiture.

 

(a) In the event that the Participant ceases to be employed by the Company for
any reason or no reason, other than as a result of a termination by the Company
without Cause, all of the Shares which are then subject to the Restrictions (the
“Unvested Shares”) shall be immediately forfeited. The Restrictions shall lapse
with respect to 100% of the Shares upon the earlier to occur of (i) the first
anniversary of the Effective Time (as defined in the Merger Agreement), provided
that the Participant remains continuously employed by the Company through such
date, and (ii) a termination of the Participant’s employment by the Company



--------------------------------------------------------------------------------

without cause. For purposes of this Agreement, employment with, or termination
of employment by, the Company shall include employment with, or termination of
employment by, a parent or subsidiary of the Company, including without
limitation Modus SalesLink Corporation.

 

(b) For purposes of this Agreement, “Cause” shall mean a good faith finding by
the Company of: (i) gross negligence or willful misconduct by the Participant in
connection with his or her employment duties, (ii) failure by the Participant to
perform his or her duties or responsibilities required pursuant to his or her
employment, after written notice and an opportunity to cure, (iii)
misappropriation by the Participant of the assets or business opportunities of
the Company, or its affiliates, (iv) embezzlement or other financial fraud
committed by the Participant, (v) the Participant knowingly allowing any third
party to commit any of the acts described in any of the preceding clauses (iii)
or (iv), (vi) the Participant’s indictment for, conviction of, or entry of a
plea of no contest with respect to, any felony, or (vii) the Participant failing
to keep the existence and terms of this Agreement confidential, as set forth in
Section 7 below.

 

3. Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, that would be Unvested Shares if the
Participant were to cease to be employed by the Company at the time of the
transfer, except that the Participant may transfer such Shares (i) to or for the
benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren
and any other relatives approved by the Board of Directors (collectively,
“Approved Relatives”) or to a trust established solely for the benefit of the
Participant and/or Approved Relatives, provided that such Shares shall remain
subject to this Agreement (including without limitation the Restrictions) and
such permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement or (ii) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan, the securities or other property received by the Participant in
connection with such transaction shall remain subject to this Agreement.

 

4. Restrictive Legends.

 

All certificates representing Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to restrictions
on transfer and a risk of forfeiture as set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”

 

2



--------------------------------------------------------------------------------

5. Provisions of the Plan.

 

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

(b) As provided in the Plan, upon the occurrence of a Reorganization Event (as
defined in the Plan), all rights of the Company hereunder shall inure to the
benefit of the Company’s successor and shall apply to the cash, securities or
other property which the Shares were converted into or exchanged for pursuant to
such Reorganization Event in the same manner and to the same extent as they
applied to the Shares under this Agreement. If, in connection with a
Reorganization Event, a portion of the cash, securities and/or other property
received upon the conversion or exchange of the Shares is to be placed into
escrow to secure indemnification or similar obligations, the mix between the
vested and unvested portion of such cash, securities and/or other property that
is placed into escrow shall be the same as the mix between the vested and
unvested portion of such cash, securities and/or other property that is not
subject to escrow.

 

6. Withholding Taxes; Section 83(b) Election.

 

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
the lapse or partial lapse of the risk of forfeiture.

 

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement. The
Participant understands that it may be beneficial in many circumstances to elect
to be taxed at the time the Shares are granted rather than when and as the risk
of forfeiture lapses by filing an election under Section 83(b) of the Code with
the I.R.S. within 30 days from the date of grant.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 

7. Confidentiality. The Participant acknowledges that the existence and terms of
this Agreement are confidential. The Participant agrees not to disclose the
existence or terms of this Agreement to any other person, other than to the
Participant’s immediate family members, legal counsel, accountant, tax advisor,
tax return preparer or financial planner, each of which shall be informed of the
confidentiality obligations imposed by this Agreement.

 

8. Miscellaneous.

 

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as an

 

3



--------------------------------------------------------------------------------

employee at the will of the Company (not through the act of being hired or being
granted shares hereunder). The Participant further acknowledges and agrees that
the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee or consultant for the vesting period, for any period, or at all.

 

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

 

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

 

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8(e).

 

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

 

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CMGI, Inc. By:  

/s/ Peter L. Gray

--------------------------------------------------------------------------------

Name:   Peter L. Gray Title:   Executive Vice President and General Counsel

 

/s/ Daniel F. Beck

--------------------------------------------------------------------------------

Daniel F. Beck Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

5